—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered February 10, 1999, convicting him of robbery in the first degree (two counts), robbery in the second degree (two counts), and criminal use of a firearm in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s present claim that his plea should be vacated because of a defective allocution was not preserved by a timely motion pursuant to CPL 220.60 to withdraw his plea on the ground now asserted (see, People v Johnson, 82 NY2d 683; People v Mackey, 77 NY2d 846).
To the extent that the defendant challenges an order denying him relief pursuant to CPL 440.10, his failure to obtain leave to appeal from that order forecloses review of the order (see, CPL 450.15).
The defendant’s remaining contention is without merit. Bracken, J. P., Joy, Goldstein and Feuerstein, JJ., concur.